Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  153074 (69)                                                                                               Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  SHELBY TOWNSHIP,                                                                                   Elizabeth T. Clement,
           Respondent-Appellant,                                                                                      Justices

  v                                                                 SC: 153074
                                                                    COA: 323491
                                                                    MERC: 12-000067
  COMMAND OFFICERS ASSOCIATION OF
  MICHIGAN,
            Charging Party-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November 1,
  2017 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 20, 2017
         t1213
                                                                               Clerk